Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 11/29/2021.
	Claims 1-8 and 10-21 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Drawings
The drawings were received on 11/29/2021.  These drawings are approved.

Prior Art
2.	The IDS (PTO-1449) filed on Oct. 20, 2021 has been considered.  An initialized copy is attached hereto.  


Allowable Subject Matter
3.	Claims 1-8 and 10-21 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: the examiner’s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on 09/29/2021.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746